Citation Nr: 1114368	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-06 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior claim for entitlement to an acquired psychiatric disability, claimed as generalized anxiety disorder.  

2.  Entitlement to an acquired psychiatric disability, claimed as generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1970 RO decision denied entitlement to service connection for an acquired psychiatric disability; the Veteran did not appeal.  

2.  Evidence received since the December 1970 RO decision is new and material and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened.  


CONCLUSIONS OF LAW

1.  The December 1970 RO decision that denied entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the December 1970 RO decision and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initial claim for entitlement to service connection for an acquired psychiatric disability was denied in a December 1970 RO decision; the Veteran did not appeal.  In November 2002, the Veteran filed new claim for this disability.  The RO denied entitlement to service connection in a May 2003 rating decision on the basis that new and material evidence had not been presented.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because it found that the personality disorder the Veteran was diagnosed with in service was not a disease or injury for which benefits could be granted.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a diagnosed acquired psychiatric disability related to his military service other than a personality disorder.  

The Veteran has submitted VA treatment records showing a diagnosis of depression.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the Remand section below.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's prior claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

ORDER

New and material evidence having been received, the Veteran's prior claim for entitlement to service connection for an acquired psychiatric disability is reopened.  




REMAND

VA treatment records note that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Additionally, there are no VA treatment records after 2002 of record.  If the Veteran received medical care from VA after 2002 (or anyone else), these treatment records should be associated with the Veteran's claims file.  

Finally, the Veteran complained of nervousness in service and was diagnosed with an aggressive personality disorder determined to exist prior to service.  In November 1970, he was diagnosed with anxiety reaction, active chronic.  A VA treatment note from September 2002 notes a diagnosis of depression.  The Veteran has argued that his current psychiatric problems had onset in service or were caused or aggravated by his active military service.  On Remand, the Veteran should be afforded a VA psychiatric examination.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current acquired psychiatric disability, if any, had onset in service or was caused or permanently aggravated by the Veteran's active military service. 

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If these records are unavailable, a formal finding of such should be placed of record.  

2. Associate all the Veteran's VA treatment records through the present with the Veteran's claims folder. 

3.  Once this is done, the RO should schedule the Veteran for a VA psychiatric examination.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current acquired psychiatric disability, if any, had onset in service or was caused or permanently aggravated by the Veteran's active military service from June 1969 to December 1969.
  
The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner is asked to provide a rationale for his or her opinion.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


